Motion for reargument denied. Motion to amend remittitur granted to the extent indicated: Return of remittitur requested and when returned it will be amended by adding thereto the following: Questions under the Federal Constitution were presented and passed upon by the Court of Appeals, viz., whether article 21 of the Tax Law of the State of New York, as construed by the Tax Commission, is repugnant to the interstate commerce provision of section 8 of article I of the Federal Constitution, or to the Fourteenth Amendment of the Federal Constitution. The Court of Appeals held that the aforesaid statute as so construed is not repugnant to the interstate commerce provision or to the Fourteenth Amendment of the Federal Constitution, [See 304 N. Y. 700.]